2345 Grand Boulevard, Suite 2200                                           Jean Paul Bradshaw II
Kansas City, MO 64108                                                      Partner
Main: 816.292.2000                                                         jeanpaul.bradshaw@lathropgpm.com
                                                                           816.460.5507


April 24, 2020

Via Electronic Court Filing

The Honorable David Gregory Kays
U. S. District Judge
Charles Evans Whittaker U.S. Courthouse
400 E. 9th Street
Kansas City, MO 64106

RE: Rural Community Workers Alliance, et al. v. Smithfield Foods, Inc., et al.,
    Case No. 5:20-cv-06063-DGK

Dear Judge Kays:

We represent Smithfield Foods, Inc. and Smithfield Fresh Meats Corp. (collectively, “Smithfield”)
in the above referenced matter.

We intend to file an Emergency Motion to Dismiss, or in the Alternative to Stay, this action
subject to OSHA’s authority pursuant to the primary jurisdiction doctrine. In Missouri, federal
OSHA is the agency charged with investigating and enforcing workplace safety. It has special
expertise in this area, and is currently investigating and enforcing work place safety issues
concerning COVID-19 throughout the country. On the same day that Plaintiffs’ filed their
Complaint in this case, OSHA sent the Company a request for information as part of a
Complaint investigation seeking comprehensive information regarding COVID-19 work practices
and infection at the subject plant. Smithfield is instructed to respond to OSHA’s request for
information by Tuesday, April 28. Smithfield is preparing its response and intends to cooperate
fully with OSHA.

We understand that the Court has issued an Order requiring Smithfield to respond to Plaintiffs’
Motion for Preliminary Injunction or TRO on or before 5:00 p.m. on April 27, 2020. However, we
do not believe that it is necessary for the Court to consider Plaintiffs’ request for injunctive relief
given OSHA’s involvement and the primary jurisdiction doctrine. Rather, before requiring the
Court to invest the time and resources in reviewing a baseless motion and requiring Smithfield
to prepare a response, Smithfield respectfully requests that the Court rule on Smithfield’s
Emergency Motion to Dismiss. We expect to file the Motion no later than 5:00 p.m. on April 27.

As of today’s date, we are not aware of any confirmed diagnoses of COVID-19 in plant
employees or in Sullivan County. In the meantime, Smithfield has and continues to follow all
OSHA requirements and all guidance from CDC and other public authorities. To the extent the
Court still requires that Smithfield respond to Plaintiffs’ Motion for Preliminary Injunction or TRO,
Smithfield respectfully requests that the Court permit Smithfield to file its response on May 4,
2020. This is still an accelerated schedule which gives Smithfield approximately ten days to
investigate Plaintiffs’ claims and prepare its response to Plaintiffs’ 80+ page brief with exhibits.




32616646v.1
             Case 5:20-cv-06063-DGK Document 15 Filed 04/24/20 Page 1 of 2
The Honorable David Gregory Kays
April 24, 2020
Page 2


Thank you for your consideration.


Sincerely,

Lathrop GPM LLP

 /s/ Jean Paul Bradshaw II

Jean Paul Bradshaw II
Partner

cc:    (via CM/ECF notification)
       All Counsel of Record




32616646v.1
         Case 5:20-cv-06063-DGK Document 15 Filed 04/24/20 Page 2 of 2
